
	

114 S2405 IS: Meth Exposure to the Home Disclosure Act
U.S. Senate
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2405
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2015
			Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the disclosure of information concerning the manufacture of methamphetamine upon
			 transfer or lease of covered housing.
	
	
		1.Short title
 This Act may be cited as the Meth Exposure to the Home Disclosure Act or the METH Disclosure Act. 2.Findings Congress finds that—
 (1)since 2007, there has been a net increase in methamphetamine laboratory incidents across the United States, as the number of incidents has risen from 6,858 in 2007 to 9,240 in 2014, with a peak of 15,217 in 2010;
 (2)23 States have laws that require landlords to inform new renters or potential buyers if a building was previously used as a methamphetamine lab, but the Drug Enforcement Agency estimates that only 5 percent of homes used to make methamphetamine in the United States are disclosed;
 (3)research shows that for every pound of methamphetamine created by a lab, 5 pounds of toxic waste is produced, most of which becomes airborne and is subsequently absorbed by other objects, such as carpets, furniture, drywall, and countertops;
 (4)the toxic waste that does not become airborne can remain as residue in bathtubs, toilets, sinks, and floors if it is spilled or not disposed of properly, and without proper cleaning, these harmful chemicals can remain in the affected buildings for years;
 (5)harmful methamphetamine by-products include propane fuel, lithium, sodium hydroxide, and solvents like benzene, acetone, and hexane, all of which can have negative and lasting effects on families and children in particular;
 (6)coming into contact with these substances has been shown to cause dry mouth, nose bleeds, respiratory issues, issues with the brain, liver, and kidneys, birth defects, and reproductive problems;
 (7)solvents like acetone can cause death, while chronic inhalation of hexane can cause significant damage to the central nervous system, and the by-product benzene has been linked to anemia and leukemia in adults as well as children;
 (8)testing for methamphetamine and harmful by-products of methamphetamine is relatively simple and inexpensive;
 (9)once a family or business has moved into an affected building, properly cleaning and sterilizing the building can cost up to $10,000, and such an expense can represent a crippling and unexpected financial burden on families and businesses in the United States; and
 (10)a law requiring landlords to disclose information about the previous methamphetamine usage of a building could prevent unnecessarily exposing millions of people in the United States to potentially lethal circumstances, and the Federal Government must therefore take initiative on this issue to preserve the health and financial stability of the people of the United States.
			3.Disclosure of information concerning the manufacture of methamphetamine upon transfer or lease of
			 covered housing
 (a)DefinitionsIn this section— (1)the term covered housing—
 (A)means any housing that is a dwelling unit, including the grounds, outbuildings, fences, structures, and, where applicable, common areas; and
 (B)does not include housing that, as of the date on which a seller or lessor sells or leases the housing, is—
 (i)newly constructed; or (ii)has never been occupied;
 (2)the term methamphetamine-based hazard means any condition that causes exposure to any hazardous substance or pollutant or contaminant associated with the manufacture of methamphetamine that would result in adverse human health effects, as established by the appropriate Federal agency; and
 (3)the term Secretary means the Secretary of Housing and Urban Development. (b)Disclosure in purchase and sale or lease of covered housing (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in coordination with the Administrator of the Environmental Protection Agency and any other Federal agency with knowledge of methamphetamine-based hazards, shall promulgate regulations for the disclosure of methamphetamine-based hazards in covered housing that is offered for sale or lease.
 (2)RequirementsThe regulations promulgated under paragraph (1) shall require that— (A)before the purchaser or lessee is obligated under any contract to purchase or lease covered housing, the seller or lessor shall—
 (i)provide a written disclosure to the purchaser or lessee— (I)of any knowledge of whether methamphetamine was manufactured in the covered housing; and
 (II)of the presence of any known methamphetamine-based hazards in the covered housing; and (ii)allow the purchaser or lessee a 10-day period (unless the parties mutually agree upon a different period of time) to conduct a risk assessment or inspection for the presence of methamphetamine-based hazards; and
 (B)each contract for the purchase or lease of covered housing shall contain a statement signed by the seller and purchaser or the lessor and lessee, as applicable, that—
 (i)the seller or lessor has made the written disclosures required under subparagraph (A)(i); and (ii)the purchaser or lessee had a 10-day opportunity (unless the parties mutually agreed upon a different period of time or waived the opportunity) before becoming obligated under the contract to purchase or lease the covered housing to conduct a risk assessment or inspection for the presence of methamphetamine-based hazards.
 (3)Compliance assuranceWhenever a seller or lessor has entered into a contract with an agent for the purpose of selling or leasing a unit of covered housing, the regulations promulgated under paragraph (1) shall require the agent, on behalf of the seller or lessor, to ensure compliance with the requirements of this section.
				(4)Investigative authority  of the Secretary
 (A)InvestigationsThe Secretary may— (i)conduct such investigations as may be necessary to administer and carry out the duties of the Secretary under this section; and
 (ii)in carrying out clause (i), administer oaths and require by subpoena the production of documents and the attendance and testimony of witnesses as the Secretary deems advisable.
 (B)EnforcementAny district court of the United States within the jurisdiction of which an inquiry is carried, on application of the Attorney General, may, in the case of contumacy, failure, or refusal to permit entry under this section or to obey a subpoena of the Secretary issued under subparagraph (A), issue an order requiring such entry or such compliance therewith, and any failure to obey such order of the court may be punished by such court as a contempt thereof.
					(c)Penalties for violations
 (1)In generalAny person who knowingly violates any provision of this section shall be jointly and severally liable to—
 (A)the purchaser or lessee of the covered housing, as applicable, in an amount equal to—
 (i)any costs associated with— (I)the remediation or clean-up of the covered housing to remove any methamphetamine-based hazards; and
 (II)any health-related injuries or ailments related to methamphetamine-based hazards in the covered housing; and
 (ii)reasonable attorney's fees associated with the claim; and (B)the Secretary, for civil money penalties in accordance with section 102(f) of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545(f)).
 (2)EnjoinmentThe Secretary may take such lawful action as may be necessary to enjoin any violation of this section.
 (d)Validity of contracts and liensNothing in this section shall— (1)affect the validity or enforceability of—
 (A)any sale or contract for the purchase and sale or lease of any interest in covered housing; or (B)any loan, loan agreement, mortgage, or lien made or arising in connection with a mortgage loan; or
 (2)create a defect in title. (e)Effective dateThe regulations promulgated under subsection (b)(1) shall take effect on the date that is 1 year after the date of enactment of this Act.
 (f)Authorization of appropriationsFor purposes of carrying out this section, there are authorized to be appropriated— (1)$500,000 for fiscal year 2017;
 (2)$1,000,000 for fiscal year 2018; and (3)$2,000,000 for each of fiscal years 2019, 2020, and 2021.
